Citation Nr: 1804577	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  15-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for a back condition, to include as due to lumbosacral spondylosis without myelopathy. 

3. Entitlement to service connection for a right shoulder disability, to include as due to right shoulder bursitis and spur surgery. 

4. Entitlement to service connection for a cervical disability, to include as due to muscle spasms, and C4-C5 discogenic disease. 

5. Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

6. Entitlement to a total rating based on individual unemployability (TDIU). 

7. Entitlement to an initial rating in excess of 10 percent disabling for tinnitus. 
8. Entitlement to a compensable rating for post bilateral herniorrhaphy residuals, to include scarring. 


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1979 to February 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue(s) of service connection for an acquired psychiatric disorder, to include depression, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of bilateral hearing loss for VA purposes. 

2. The Veteran's back condition, as due to lumbosacral spondylosis, is not shown to have been incurred in service or to otherwise be related to service. 
3.  The Veteran's right shoulder disability, to include as due to right shoulder bursitis and spur, is not shown to have been incurred in service or to otherwise be related to service.

4. The Veteran's cervical disability, to include as due to muscle spasms and C4-C5 discogenic disease, is not shown to have been incurred in service or to otherwise be related to service.

5. The Veteran is at the maximum schedular rating for his tinnitus. 

6. The evidence does not show the presence of recurrent inguinal hernia. 

7. The competent medical evidence from bilateral inguinal hernia residuals does not show scarring that is painful and/or unstable or at least at least 929 sq. cm. 

8. The Veteran's service-connected disabilities have not been shown to render him unemployable, and a referral to the Director, Compensation Service, for consideration of an extraschedular TDIU is not warranted.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. The criteria for service connection for a back condition, to include as due to lumbosacral spondylosis without myelopathy, has not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

3. The criteria for service connection for a right shoulder disability, to include as due to right shoulder bursitis with spur, has not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

4. The criteria for service connection for a cervical disability, to include as due to muscle spasms and C4-C5 discogenic disease, has not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

5. There is no legal basis for the assignment of an increased schedular disability rating for the Veteran's tinnitus disability. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

6. The criteria for a compensable rating for bilateral inguinal hernias have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.10, 4.114, DC 7338 (2017). 

7. The criteria for a compensable rating for bilateral inguinal hernia residuals, to include scarring, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.118, DCs 7800-7805. 

8. The criteria for referral to the Director, Compensation Service for an extraschedular claim of entitlement to a TDIU have not been met. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not alleged any deficiencies in VA's duties to notify and assist. 
It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

Bilateral Hearing Loss

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Veteran does not have a current diagnosis of bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385. In his 2013 VA Examination, his speech discrimination score, using the Maryland CNC word list, was 100% in both the right and left ear. 06/24/2013, VA Examination, at p. 5-6. His puretone thresholds in decibels were as follows: 


Right Ear

A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
20
25
25
20
25
25
25



Left Ear

A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
20
25
25
25
25
25
25

In the Veteran's July 2014 VA Examination, his speech discrimination score, using the Maryland CNC word list, was 100% in both the right and left ear. 07/01/2014, C&P Exam, at p. 2. His puretone thresholds in decibels were as follows: 

Right Ear

A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
15
20
15
20
25
20
25

Left Ear

A
B
C
D
E
F
G
500 Hz
1000 Hz
2000 Hz 
3000 Hz
4000 Hz
6000 Hz
8000 Hz
15
20
20
15
20
25
20

In sum, the competent evidence does not show that the Veteran has a current diagnosis of hearing loss and/or hearing loss for VA purposes in either ear under the provisions of 38 C.F.R. § 3.385.  Additionally, the record does not reflect that he has had an examination that showed hearing loss as defined by that § 3.385, service connection is not warranted.

Back Condition

The Veteran has a current diagnosis of lumbosacral spondylosis without myelopathy. See at 6/24/2013, VA Examination, at p. 38. 

Additionally, the Board finds that there was an in-service event or injury for the Veteran's lumbosacral spondylosis without myelopathy as his service records indicate complaints of lower back pain. See generally, 2/19/2014, STR- Medical. The Veteran fell off a ladder, which was documented in May 1980. Id. at p. 46. 

However, the Board does not find that the Veteran's lumbosacral spondylosis without myelopathy is etiologically related to an event or injury from service. In the Veteran's service treatment records, he noted back pain at separation in 
1984 on the report of medical history form, but the corresponding clinical evaluation report reflects a normal spine. Id. at p. 8, 11. There were complaints of lower back pain in service, but it was diagnosed as a muscle strain. Id. at 52. Additionally, at military clinical evaluations in 1985 and 1986, the Veteran's spine was evaluated as normal. Id. at p. 14, 19. Additionally, on reports of medical history, the Veteran denied having ever had or now having recurrent back pain. Id. at 13, 16.

The Veteran underwent a VA examination in June 2013. The examiner opined that the Veteran's lumbosacral spondylosis without myelopathy was less likely than not related to his service. 6/24/2013, VA Examination, at p. 51. In part, the examiner noted the gap between treatments for his back - he exited service in 1984, and he stated that his back condition began in 1991. Id.  Additionally, there was no follow-up treatment for his back, and he did not receive treatment for it from the time he exited service until 1991. Id. The Board places much weight on this examination as the examiner thoroughly reviewed the Veteran's claims file and conducted an in-person examination. Moreover, it was accompanied by a clear rationale.

Comparatively, the Veteran submitted a letter from a physician in support of his back disability claim. The physician stated that the Veteran's military occupation in service, as a mechanic, may have put stress on his back. 06/05/2015, Third Party Correspondence.  Furthermore, the physician concluded that it is "at least as likely as not that his back . . . problems are service connected secondary to his duties while at training." Id. However, it is not clear that the physician has reviewed the Veteran's service treatment records, or any other medical records as the physician stated, "please evaluate him carefully." Id. As such, the Board places little probative weight on this letter as there is no indication that the physician reviewed the Veteran's medical file, service treatment records, or performed an in-person examination. Additionally, the weight of this letter is further diminished because there was no supporting rationale for the opinion supplied.

After considering all of the evidence of record, to include that set forth above, 
the Board finds that service connection for the Veteran's back disability, to include as due to lumbosacral spondylosis without myelopathy is not warranted. The Board notes that the first evidence of any lumbosacral spondylosis was in 1991, some seven years after service separation. While, his service treatment records acknowledge a muscle strain, there are repeated years with no complaints or treatment for any lower back issues following the Veteran's exit from service. 

As described above, the probative, competent medical evidence of record weighs against a nexus between the Veteran's lumbosacral spondylosis without myelopathy and his military service. Additionally, the Veteran proceeded to work from the time he exited service in 1984 until 2011 in a physically laborious position as a manufacturing technician. 07/08/2014, SSA-831, at p. 16. The Board finds that this is another factor that weighs against a finding of a nexus to service.  

In sum, the probative and competent evidence weighs against a link between the Veteran's military service and his current lumbosacral disability. As such, the benefit of the doubt doctrine does not apply, and the claim is denied. 38 U.S.C. § 5107(b). 


Right Shoulder Disability

The Veteran has a current diagnosis of right shoulder bursitis with spur. See 6/24/2013, VA Examination, at p. 54. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that there was an in-service event or injury for the Veteran's right shoulder bursitis as he indicated that he had a painful or trick shoulder in March 1982. Additionally, the examiner noted that the Veteran "has frequent trouble moving right shoulder in cold environments." 02/19/2014, STR - Medical, p. at 107-108. The Veteran also fell or jumped off a ladder during service in 1980. 

However, the Board does not find that the Veteran's right shoulder bursitis with spur is etiologically related to an event or injury from service. In the Veteran's service treatment records, he noted shoulder pain/trick shoulder in March 1982. 2/19/2014, STR - Medical, at p. 107. However, his records are absent to any other complaint to shoulder pain. Additionally, at clinical evaluations in 1985 and 1986, the Veteran's upper extremities were normal (in 1986, abnormal was noted, but this was explained to be a problem with the middle finger of the right hand). Id. at 15, 19. On the corresponding reports of medical history, the Veteran denied having now having had a painful or "trick" shoulder. Id. at 13, 16.

The Veteran underwent a VA examination in June 2013. The examiner opined that the Veteran's right shoulder bursitis was less likely than not related to his service. 6/24/2013, VA Examination, at p. 63. In part, the examiner noted the gap between treatment for his shoulder - he exited service in 1984, but did not begin receiving treatment until 2008. Id.  Additionally, there was no follow-up treatment for his right shoulder, or evidence of medication. Id. The Board places much probative weight on this examination as the examiner thoroughly reviewed the Veteran's claims file and conducted an in-person examination. Moreover, it was accompanied by a clear rationale. 

In support of his claim, the Veteran's physician stated that the Veteran's military service as a mechanic may have put stress on his shoulders "depending of loads and positions." 06/05/2015, Third Party Correspondence.  Furthermore, the physician concluded that it is "at least as likely as not that his. . . shoulder problems are service connected secondary to his duties while at training." Id. However, as indicated earlier it is not clear that the physician has reviewed the Veteran's records. Id. Additionally, the weight of this letter is further diminished because there was no supporting rationale for the opinion supplied. Therefore, the Board places little probative weight on this letter as there is no indication that the physician reviewed the Veteran's medical file, service treatment records, or performed an in-person examination.
After considering all of the evidence of record, to include that set forth above, the Board finds that service connection for the Veteran's right shoulder bursitis is not warranted. The Board notes that the first evidence of any right shoulder bursitis was in 2008, some 24 years after service separation. The Board finds this to be evidence that weighs against the claim. Additionally, the Veteran did not have surgery until 2012, which in turn, improved his symptoms. While, his service treatment records acknowledge a trick shoulder in 1982, there are no complaints of shoulder problems at separation or in the following years (1985-1986) after the Veteran's exit from service. 2/19/2014, STR - Medical, at p. 8, 13, 16. Therefore, the competent and probative medical evidence is against finding service connection for a right shoulder disability. As such, the benefit of the doubt doctrine does not apply, and the claim is denied. 38 U.S.C. § 5107(b).

Cervical Disability

The Veteran has a current diagnosis of muscle spasms, and C4-C5 discogenic disease. See 6/24/2013, VA Examination, at p. 66. 

However, the Board finds that there is no in-service event or injury for the cervical disability, to include muscle spasms, and C4-C5 discogenic disease. Throughout the Veteran's service treatment records there were no cervical problems noted, and at the March 1982, February 1985, August 1986 examinations, and the accompanying clinical evaluations, were normal. 2/19/2014, STR - Medical, at p. 13, 15, 27. The Veteran has also not alleged an in-service event or injury.

Additionally, at the June 2013 VA Examination, the examiner opined that it was less likely than not that the Veteran's muscle spasms and C4-C5 discogenic disease were related to his service. 6/24/2013, VA Examination, at p. 70. The examiner concluded that there was no record in his service treatment records, and that his condition did not begin until 2012, 28 years after he left service. Id. at p. 79. The Board places much weight on this examination as the examiner thoroughly reviewed the Veteran's claims file and conducted an in-person examination. 

Similar to his other claims for service connection, the Veteran's physician stated that the Veteran's military service as a mechanic may have caused inflammatory changes "depending of [sic] loads and positions." 06/05/2015, Third Party Correspondence.  Furthermore, the physician concluded that it is "at least as likely as not that his. . . neck problems are service connected secondary to his duties while at training." Id. However, as indicated earlier it is not clear that the physician has reviewed the Veteran's records and thus did not see that the Veteran had normal clinical evaluations in service. Id. Additionally, the lack of a rationale diminishes the value of this opinion.  Therefore, the Board places little probative weight on this letter as there is no indication that the physician reviewed the Veteran's medical file, service treatment records, performed an examination, or supported the opinion with a rationale.

After considering all of the evidence of record, to include that set forth above, the Board finds that service connection for the Veteran's cervical disability, to include muscle spasms and C4-C5 discogenic is not warranted. The Board notes there is no record of any cervical disability or injury in the Veteran's service record, nor has the Veteran alleged such an event. Additionally, the first evidence of any cervical spine disability was not until 2012, some 28 years after service separation. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentages are based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are not appropriate in this matter as the evidence establishes that the Veteran's service-connected disabilities largely remained stable and constant. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

Tinnitus

The Veteran's tinnitus is rated as 10 percent disabling under 38 C.F.R. § 4.87, 
DC 6260. DC 6260 provides that recurrent tinnitus will be assigned a 10 percent rating. 38 C.F.R. § 4.87. Only a single evaluation will be assigned for recurrent tinnitus, whether it is perceived in one ear, both ears, or the head. Id. at Note (2). 
As the Veteran is already in receipt of the maximum rating available under DC 6260, a higher rating must be denied as a matter of law. See Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006) (concluding that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral).

The Veteran states he has constant tinnitus, which began a few years ago. See 07/01/2014, C&P Exam, at p. 4. As his symptoms have remained constant and stable, staged ratings are not warranted in this case, and he is already in receipt of the maximum schedular rating for his tinnitus, as noted. Hart v. Manfield, 21 Vet. App. 505, 509-10 (2007). As the weight of the evidence is against a higher rating for tinnitus, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 C.F.R. § 4.3; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law is dispositive, the claim must be denied due to an absence of legal entitlement). 


Hernia Residuals and Scarring

The Veteran is currently rated as noncompensable for residuals, status post bilateral herniorrhaphy. The RO has rated him under DC 7338-7805. The Board will evaluate the Veteran for a compensable rating under 7338 and 7805. 

DC 7338 provides ratings for inguinal hernia. A small inguinal hernia, reducible, 
or without true hernia protrusion, is rated noncompensably (0 percent) disabling. An inguinal hernia that is not operated on, but is remediable, is rated noncompensably (0 percent) disabling. A postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling. A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling. A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling. A Note to DC 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable. This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree. 38 C.F.R. § 4.114. 

The Veteran's medical records indicate that he has been seen for hernia-related discomfort between 2012 and 2015. He was examined for right sided inguinal hernia in November 2012. However, on examination, the abdomen was soft and depressible with no tenderness to palpation. 12/04/2015, LCM - CAPRI, at 
p. 223-24. Additionally, no hernia was reproduced or palpated with either repeated cough or bearing down. Id. In March 2013, the Veteran was examined for hernia and the physician stated, "no palpable bulging was appreciated in scrotal and inguinal canal examination. No abdominal pain or signs of incarceration." 08/26/13, LCM - CAPRI, at p. 18.  In April 2013, he was again examined for hernia, however, the physician found only that there was "mild testicular discomfort upon palpation of right testicle, no signs of bulging, no palpable hernia B/L," and that the CT scan did not show signs of hernia. Id. at 19. 

The Board finds that based on the Veteran's medical records, a compensable rating for inguinal hernia is not warranted under 38 C.F.R. § 4.114, DC 7338. Between 2012 and 2015, the Veteran was examined multiple times for hernia related discomfort, yet no hernia or palpable bulging was ever found or reproduced. 
As there is no recurrent small inguinal hernia, a compensable rating of 10 percent or higher has not been more nearly approximated. 

Regarding his scars, the Veteran is currently rated under 38 C.F.R. § 4.118, 
DC 7805 - scars that are evaluated under diagnostic codes 7800-7804. 

DC 7800 is not appropriate as the Veteran does not have a burn scar or other scar or disfigurement on his head, face, or neck. DC 7801 is also not applicable as the Veteran does not have a deep and nonlinear scar. 

DC 7802 provides a 10 percent rating for scars, not of the head, face, or neck, that are superficial and nonlinear with an area of 144 square inches (929 sq. cm.) or greater. DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful and five or more scars that are unstable or painful. Id. Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) states if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars. Note (3) states that this DC could be assigned with others such as 7800 (regarding the head, face or neck), 7801 (deep and nonlinear, not of the head, face or neck), 7802 (superficial and nonlinear, not of the head, face or neck). 

After a review of the medical evidence, the Board finds that a compensable rating is not warranted. Under Diagnostic Code 7804, the Veteran does not have scarring that is currently painful. 38 C.F.R. § 4.118, DC 7804. In the June 2013 VA examination, the examiner found that the Veteran's scars are not painful, they are not unstable, and there is no loss of covering of the skin over the scar, and they are not due to burns. 6/24/2013, VA Examination, at p. 21. Additionally, his scars are superficial, linear, and they are not deep. Id. at 25-27. The Veteran's two scars are 10 cm and 6 cm. A compensable rating under DC 7802 is therefore not warranted as they are not at least 929 sq. cm. The Board places much weight on this examination as the examiner conducted an in-person examination. As such, the competent evidence weighs against a compensable rating for scars.

TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty securing employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). Entitlement to TDIU is based on an individual's particular circumstance. Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. 
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The Veteran's service-connected disabilities are tinnitus, rated as 10 percent disabling, and residuals for post bilateral herniorrhaphy, rated noncompensable. 
He does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the combined rating does not satisfy the percentage requirements. Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a). 

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b). Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In this case, the Veteran asserts that he is prevented from working because of his service-connected disabilities and he receives Social Security Disability. See 1/23/2014, VA 21-8940, at p. 1. He has remained unemployed since his last position as an electrical technician in 2011. See 07/08/2014, SSA-831, at p. 16. 
The Veteran has a college education. See 1/23/2014, VA 21-8940, at p. 1. 

The Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation. The Social Security Administration (SSA) focused its review on the Veteran's lower back disability, in addition to his psychiatric disability. However, the Board notes that the Veteran is not service-connected for either disability. He is service-connected for tinnitus, and for scarring as a result of his herniorrhaphy. He does not assert that he is unable to work as a result of these disabilities. The evidence does not indicate nor is there an argument that his tinnitus affects his motor or cognitive skills. In this regard, the July 2014 VA examination report reflect that the Veteran's tinnitus bothers him because it causes him a headache. No occupational functioning effects were reported. The June 2013 VA examination for scar reflects no limitation of function and no functional impact. The competent and probative evidence does not show that the Veteran is physically restricted from work by his service-connected disabilities, although his non-service connected disabilities may cause such restrictions, but such impairments do not bear on this decision. 

To the extent that he has been awarded SSA disability, the fact remains that disability was awarded because of the Veteran's non-service connected back disorder, in addition to an affective mood disorder. The Board considers this evidence, but finds it not to be probative as to occupational impairment from the Veteran's service-connected disabilities. As such, the Board finds that the Veteran's functional impairment due to tinnitus and residual scarring is not out of the ordinary or severe enough to render him unemployable.  Thus, referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted. 38 C.F.R. § 4.16(b). 

The Board is cognizant of the Veteran's service, and is sympathetic to the Veteran's present inability to maintain employment. However, the Board is bound in its decisions, by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C. § 7104; 38 C.F.R. § 20.101. 

Accordingly, this claim must be denied. The Board has considered the applicability of the benefit-of-the-doubt doctrine, but the preponderance of the evidence is against unemployability. Under these circumstances, that doctrine is not applicable. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a back condition, to include as due to lumbosacral spondylosis without myelopathy, is denied. 

Service connection for a right shoulder disability, to include as due to right shoulder bursitis and spur, is denied. 

Service connection for a cervical disability, to include as due to muscle spasms, and C4-C5 discogenic disease, is denied. 

An initial rating in excess of 10 percent disabling for tinnitus is denied. 

A compensable rating for post bilateral herniorrhaphy and residuals, to include scarring, is denied. 

A TDIU is denied. 


REMAND

The Veteran seeks service connection for a nervous condition, to include major depressive disorder. The Veteran's medical records indicate that he is or was taking Citalopram Hydrobromide for depression, and that he has an Axis I diagnosis of major depression, recurrent. See VBMS 12/4/2015, CAPRI - LCM, at p. 26, 31. SSA has granted benefits based primarily on affective (mood) disorders.

The Board finds that a VA examination is warranted as such would be useful for a full and fair adjudication of this issue. Indeed, VA has not obtained a medical opinion as to whether the Veteran's major depressive disorder was incurred or is otherwise related to service. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Translate any needed documents to English, to include the psychiatric evaluation. 

2. Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records. 

3. Ask the Veteran to identify, and authorize the release of, any outstanding medical records related to his claimed disabilities. Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records. All records must be associated with the claims file. 

4. After completing #1-#3, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed mental health disability. The examiner should review the claims file to become familiar with the pertinent medical history of the Veteran. 
The examiner should respond to the following:

(a) Identify any current mental disability. Please note that VA treatment records show current treatment for major depressive disorder. 

(b) Is any current mental health disability, to include the currently diagnosed major depressive disorder, as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service? 

The examiner is to provide a comprehensive rational for any opinion offered. The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. 

5. If any benefit sought on appeal remains, denied, issue a Supplemental Statement of the Case before returning the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


